internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-130634-01 date date ty legend taxpayer x corp y corp z corp xy group country a country b country c city d city e country a treaty country b treaty country c treaty stock exchange stock exchange dear this responds to your letter dated date requesting a ruling concerning two factors under paragraph of the revised memorandum of understanding accompanying the income_tax convention between the united_states and country c the country c treaty and under article limitation_on_benefits of the country c treaty the rulings contained in this letter are based upon information and representations plr-130634-01 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination statement of facts x corp is incorporated under the laws of country a and y corp is incorporated under the laws of country b both country a and country b are member states of the european union x corp and y corp collectively hold stock directly and indirectly in companies throughout the world the xy group the principle office of x corp is in city d country a and the principle office of y corp is in city e country b the x corp shares are listed and traded on stock exchange and the y corp shares are listed and traded on stock exchange at the time the ruling was submitted x corp and y corp planned to incorporate z corp z corp will be owned indirectly by x corp and y corp z corp will be a resident of country c and will be subject_to country c tax on its world-wide taxable_income taxpayer is a wholly owned u s subsidiary within the xy group as part of its treasury function z corp will lend funds to taxpayer in return taxpayer will pay interest to z corp and must determine whether the interest_paid to z corp will be exempt from u s withholding_tax pursuant to the terms of the country c treaty taxpayer represents that x corp and y corp are eligible for benefits under country a treaty and country b treaty respectively taxpayer also represents that x corp and y corp are publicly traded corporations and qualify for all of the benefits of country a treaty and country b treaty respectively without regard to the residence of their owners taxpayer further represents that x corp and y corp are entitled to exemption from u s tax on payments of interest arising in the united_states pursuant to country a treaty and country b treaty respectively finally the taxpayer represents that z corp will satisfy subject_to the rulings requested all the requirements for exemption under article article and paragraph of the revised memorandum of understanding of the country c treaty in particular x corp and y corp would be described in paragraph e i of article of the country c treaty if instead of being residents of country a and country b respectively they were residents of country c rulings requested that x corp and y corp will be considered to be the ultimate beneficial owners of z corp under paragraph of the revised memorandum of understanding that x corp and y corp will be considered qualified residents of countries that have a comprehensive income_tax convention for purposes of applying paragraph of the revised memorandum of understanding plr-130634-01 statement of law and analysis sec_881 of the internal_revenue_code the code generally imposes a percent tax on the amount received by a foreign_corporation as interest from sources within the united_states to the extent that the interest is not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_1442 of the code requires that a tax of of any interest_paid to a foreign_corporation from sources within the united_states be deducted and withheld at the source sec_894 of the code maintains that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer moreover sec_1_1441-6 of the treasury regulations provides that the 30-percent rate of withholding shall be reduced as may be provided by a treaty with any country article interest of the country c treaty provides that interest derived and beneficially owned by a resident of country c is taxable only in country c thus an exemption from u s tax will be granted on interest derived and beneficially owned by a resident of country c that meets the requirements of article of the country c treaty generally benefits of the country c treaty will be extended to a resident of country c only if the resident meets the specific criteria listed in paragraph sec_1 through of article because z corp will be wholly-owned by non-country c companies it will fail to meet the specific criteria of paragraph sec_1 and of article paragraph of article of the country c treaty provides that a person not entitled to benefits of the country c treaty pursuant to paragraph sec_1 through of article may nevertheless be granted benefits if the competent_authority of the state in which the income arises so determines after consultation with the competent_authority of the other contracting state paragraph of the revised memorandum of understanding the revised mou to the country c treaty provides an additional method for qualifying for benefits pursuant to paragraph of article in pertinent part paragraph provides that i t is understood that a company resident in one of the contracting states will be granted the benefits of the convention under paragraph of article with respect to the income it derives from the other contracting state if the ultimate beneficial owners of percent or more of the aggregate vote and value of all of its shares are seven or fewer persons that are residents of a member state of the european union or the european economic area or a party to the north american free trade agreement that meet the requirements of subparagraph b of article emphasis added plr-130634-01 pursuant to subparagraph b of paragraph of article of the country c treaty shares held by shareholders that are residents of member states of the european union or the european economic area or a party to the north american free trade agreement will count toward qualification only if the resident meets three tests first the person must be entitled to benefits of a comprehensive income_tax convention between its state of residence and the contracting state from which benefits are claimed second the person must be described in the subparagraph of article applied as if the person were a resident of the contracting state in which the company claiming benefits is resident finally the person must be entitled under the income_tax convention between its state of residence and the contracting state from which the treaty benefits are claimed to a rate_of_tax equal to or less than the rate provided under the country c treaty with respect to income derived from that contracting state taxpayer represents that x corp and y corp are residents of country a and country b respectively that the shares of x corp and y corp are traded on stock exchange and stock exchange respectively and that x corp and y corp are the indirect owners of the shares of z corp taxpayer further represents that z corp’s ownership requirements under paragraph of the revised mou will be met if x and y corp are considered the ultimate beneficial owners of z corp under the derivative_benefits_test and the country a and b treaties are considered comprehensive income_tax conventions under article b of the country c treaty ruling one the country c treaty does not specifically define the term ultimate beneficial_owner however the term is also used in subparagraph e ii of article the technical explanation to article e ii provides that under this test a company will qualify for benefits if one or more companies described in paragraph e i publicly traded companies are the ultimate beneficial owners of a predominant interest in the company the predominant interest test will be interpreted consistently with the predominant interest test that applies for purposes of subparagraph f and which generally requires a direct or indirect interest of more than percent emphasis added a similar term ultimately owned appears in article limitation_on_benefits of the united_states - luxembourg income_tax convention the luxembourg treaty according to the technical explanation to subparagraph c of article of the luxembourg treaty provides as follows subparagraph c i refers to persons who ultimately own the company’s principle class of shares in general this test requires that any intermediate owners of the company be disregarded and that ownership plr-130634-01 be traced to a person that is a qualified_resident without reference to its owners such as a publicly-traded company under subparagraph d emphasis added based on the use of the term ultimate beneficial_owner in the country c treaty and comparable usage in other united_states income_tax treaties it is concluded that x corp and y corp are the ultimate beneficial owners of z corp ruling two in order to satisfy the first clause of article b the person must be entitled to all the benefits of a comprehensive income_tax convention between its state of residence and the contracting state from which benefits are being claimed the term comprehensive income_tax convention is not defined in the country c treaty subparagraph h of article limitation_on_benefits of the united_states - netherlands income_tax convention the netherlands treaty also uses the term in a similar context the explanation of the joint_committee on taxation with respect to article of the netherlands treaty provides that t o be considered an ec member country for this or any other purpose of the limitation of benefits article of the proposed treaty the country generally must be either the netherlands or a member of the ec with which both the united_states and the netherlands have in effect a comprehensive_income_tax_treaty of the current members of the ec currently all but portugal meet these criteria the technical explanation to subparagraph h of article of the netherlands treaty explains that a s of the date of this explanation the netherlands has in effect a comprehensive income_tax convention with all the members of the european communities and the united_states has such conventions in effect will all members except portugal therefore for purposes of this definition all members of the european communities are included except for portugal this definition is ambulatory if both states and portugal conclude a comprehensive income_tax convention portugal would be included within the definition based on the use of the term comprehensive income_tax convention in the country c treaty and comparable usage in the netherlands treaty it is held that both country a treaty and country b treaty will be considered comprehensive income_tax conventions for purposes of paragraph b of article of the country c treaty plr-130634-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely elizabeth u karzon branch chief branch office of associate chief_counsel international cc
